Title: To Thomas Jefferson from Samuel A. Otis, 25 October 1804
From: Otis, Samuel A.
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Office of the Secretary of Senate U States 25th Octr 1804
               
               Agreeably to the order of Senate I lay before you a transcript of their record when acting in their executive capacity, inclusive of the last Session.
               I have the honor to be With the highest respect Your most obedient humble Servant
               
                  Sam A Otis
                  
               
            